DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 16/694031 in view of Kuo et al. (US 2014/0239393 A1).
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, claim 1 of 16/694031 teaches most of limitations of claim 1 except “the gate insulation including a bottom portion, a first side portion and a second side portion, the gate electrode being disposed on the bottom portion of the gate insulation, on an inner sidewall of the first side portion of the gate insulation and on an inner sidewall of the second side portion of the gate insulation, the gate insulation covering a bottom surface and sidewalls of the gate electrode” and “an angle of a first part of an outer sidewall of the first side portion of the gate insulation with respect to an 
Kuo teaches a finfet structure (see Figs. 11A-11E of Kuo) in which the gate insulation layer (230) covering the bottom and the sides of the gate electrode (232).  The gate electrode has a wider lower portion.  The angle that the sidewalls of the gate electrode makes with the horizontal surface of the substrate also changes at different locations of the gate electrode.  This allows for the gate structure to have greater effective gate length (see [0030] lines 11-14 of Kuo).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the gate electrode and gate insulation layer as according to Kuo in order to have greater effective gate length.

Regarding claim 10, claim 8 of 16/694031 teaches most of limitations of claim 10 except “the gate insulation including a bottom portion, a first side portion and a second side portion, the gate electrode being disposed on the bottom portion of the gate insulation, on an inner sidewall of the first side portion of the gate insulation and on an inner sidewall of the second side portion of the gate insulation, the gate insulation covering a bottom surface and sidewalls of the gate electrode” and “an insulating interlayer disposed on the first gate structure”.
Kuo teaches a finfet structure (see Figs. 11A-11E of Kuo) in which the gate insulation layer (230) covering the bottom and the sides of the gate electrode (232).  226 of Kuo).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the gate electrode and gate insulation layer, and to have added an insulating interlayer as according to Kuo in order to have greater effective gate length (see [0030] lines 11-14 of Kuo) and to provide protection for the gate structure.
Regarding claim 15, claim 15 of 16/694031 teaches most of limitations of claim 15 except “the gate insulation including a bottom portion, a first side portion and a second side portion, the gate electrode being disposed on the bottom portion of the gate insulation, on an inner sidewall of the first side portion of the gate insulation and on an inner sidewall of the second side portion of the gate insulation, the gate insulation covering a bottom surface and sidewalls of the gate electrode”.
Kuo teaches a finfet structure with a replacement metal gate (see Figs. 11A-11E of Kuo) in which the gate insulation layer (230) covering the bottom and the sides of the gate electrode (232).  The gate electrode has a wider lower portion.  The angle that the sidewalls of the gate electrode makes with the horizontal surface of the substrate also changes at different locations of the gate electrode.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the gate electrode 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2014/0239393 A1) (hereinafter referred to as Kuo) in view of Won et al. (US 2013/0299916 A1) (hereinafter referred to as Won) and Kim et al. (US 2014/0264572 A1) (hereinafter referred to as Kim).
Regarding claim 1, Kuo teaches a semiconductor device (device in Fig. 11A-E of Kuo) comprising: 
a substrate (210); 
a plurality of fins (212) disposed on the substrate, and including a first fin (left fin 212 in Fig. 11B) and a second fin (right fin 212 in Fig. 11B); 
a plurality of isolation layers (214 in Figs. 11A-B) disposed on the substrate, and including a first isolation layer (214) disposed between the first fin and the second fin; 
a first gate structure (230-232 in Fig. 11C-D) that is disposed on the plurality of fins and the plurality of isolation layers, the first gate structure including a gate insulation 230 in Fig. 11D) and a gate electrode (232), the gate insulation including a bottom portion (horizontal portion of 230 in Fig. 11D), a first side portion (left vertical portion of 230 in Fig. 11D) and a second side portion (right vertical portion of 230 in Fig. 11D), the gate electrode being disposed on the bottom portion of the gate insulation (as shown in Fig. 11D), on an inner sidewall (right sidewall of left vertical portion of 230 in Fig. 11D) of the first side portion of the gate insulation and on an inner sidewall (left sidewall of right vertical portion of 230 in Fig. 11D) of the second side portion of the gate insulation, the gate insulation covering a bottom surface and sidewalls of the gate electrode (see Fig. 11D); 
a first gate spacer (222 in Fig. 11D) disposed on the plurality of fins and the plurality of isolation layers, and contacting the first gate structure; and 
the first gate structure includes a first portion (portion of gate electrode 232 directly on top of the fin 212 as shown in Fig. 11C) disposed on the first fin and a second portion (portion of gate electrode 232 shown in Fig. 11D) disposed on the first isolation layer (214), 
a ratio of a width (width at the bottom of the first portion) of a thickest part of the first portion of the first gate structure to a width (width at the top of the first portion) of a thinnest part of the first portion of the first gate structure is different from a ratio of a width (w4) of a thickest part of the second portion of the first gate structure to a width (w5) of a thinnest part of the second portion of the first gate structure (as shown in Fig. 11C, the first portion has constant width, so the ratio of the widths is 1 for the first portion. On the other hand, w4 is greater than w5, so the ratio of the widths is greater than 1), 
very top portion of spacer 222 in Fig. 11D where thickness tapers off) of the first gate spacer is greater than a thickness of a second portion (middle portion of spacer 222 where thickness is greater) of the first gate spacer, the second portion of the first gate spacer being disposed on the first portion of the first gate spacer (as defined above), and 
an angle of a first part (top part of first side portion of 230 which is perpendicular to substrate 210) of an outer sidewall of the first side portion of the gate insulation with respect to an upper surface (horizontal surface of substrate 210) of the substrate is different from an angle of a second part (bulging out part of the first side portion of 230 which makes a smaller than 90° angle with substrate 210) of the outer sidewall of the first side portion of the gate insulation with respect to the upper surface of the substrate.  
But Kuo does not teach that the semiconductor device comprising: a plurality of gate structures including the first gate structure, and a second gate spacer disposed on the plurality of fins and the plurality of isolation layers, and contacting the first gate spacer, wherein the first gate spacer is disposed between the first gate structure and the second gate spacer.
Kim teaches a finFET device (see Fig. 20 of Kim) comprising a plurality of fins (F1, F11, F12… in Fig. 20) with a plurality of gate structures (147_1 to 147_3).
 Won teaches a semiconductor device (Fig. 10 of Won) with a first gate spacer (SP1) contacting the first gate structure and a second gate spacer (SP3) disposed on the plurality of fins and the plurality of isolation layers, and contacting the first gate see Fig. 10 of Won).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made a plurality of gate structure as according to Kim and the double spacers of the semiconductor device as according to Won in order to increase device density and to provide better protection for the device.
Regarding claim 2, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 1, and further comprising: 
a first source/drain (lower S/D region 224 of the left fin 212 in Fig. 11B to the bottom of fin 212 underneath it) disposed on the first fin and contacting a first side (lower side of first gate structure in Fig. 11B) of the first gate structure; 
a second source/drain (lower S/D region 224 of right fin 212 to the bottom of fin 212 underneath it) disposed on the second fin and contacting the first side of the first gate structure; 
a first contact (contact to the first S/D as described in [0031] of Kuo) disposed on the first source/drain; and 
a second contact (contact to the second S/D as described in [0031] of Kuo) disposed on the second source/drain.  
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Kim and Won, as applied to claim 2 above, and further in view of Hsieh et al. (US 2014/0151761 A1) (hereinafter referred to as Hsieh).
Regarding claim 3, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 2, but does not explicitly teach wherein the first source/drain contacts a bottom surface and a sidewall of the second gate spacer.  
Hsieh teaches a finfet device (see Figs. 1-13C of Hsieh).  The device includes a first fin and a second fin (two adjacent fins 325 in Fig. 13A of Hsieh); a first and second source/drain region (epitaxial S/D structure including 382, 380 and 355) disposed on the first and second fin, respectively, and contacting a first side of the gate structure (left side of gate 425 as shown in Fig. 13B); wherein the first source/drain contacts a bottom surface (bottom of spacer 360) and a sidewall of the second gate spacer (sidewall of spacer 360).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D regions of the device as disclosed by Hsieh in order to enhance device performance (strained enhance carrier mobility and reduce short channel effects, as described in [0001] of Hsieh).
Regarding claim 4, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 2, but does not teach wherein an upper surface of the first source/drain includes a stepped portion.
Hsieh teaches a finfet device (see Figs. 1-13C of Hsieh).  The device includes a first fin and a second fin (two adjacent fins 325 in Fig. 13A of Hsieh); a first and second source/drain region (epitaxial S/D structure including 382, 380 and 355) disposed on the first and second fin, respectively, and contacting a first side of the gate structure (left side of gate 425 as shown in Fig. 13B); wherein the first source/drain contacts a bottom bottom of spacer 360) and a sidewall of the second gate spacer (sidewall of spacer 360).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D regions of the device as disclosed by Hsieh in order to enhance device performance (strained enhance carrier mobility and reduce short channel effects, as described in [0001] of Hsieh).
As incorporated, the upper surface includes a stepped portion going from surface of region 355 to region 382 (as shown in Fig. 13B of Hsieh)
Regarding claim 5, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 2, but does not teach wherein the first source/drain is U- shaped such that a width of an upper portion of the first source/drain is greater than a width of a lower portion of the first source/drain. 
Hsieh teaches a finfet device (see Figs. 1-13C of Hsieh).  The device includes a first fin and a second fin (two adjacent fins 325 in Fig. 13A of Hsieh); a first and second source/drain region (epitaxial S/D structure including 382, 380 and 355) disposed on the first and second fin, respectively, and contacting a first side of the gate structure (left side of gate 425 as shown in Fig. 13B); wherein the first source/drain contacts a bottom surface (bottom of spacer 360) and a sidewall of the second gate spacer (sidewall of spacer 360).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D regions of the device as disclosed by Hsieh in order to enhance device performance (strained enhance carrier mobility and reduce short channel effects, as described in [0001] of Hsieh).
As incorporated, the middle portion of the first source/drain region has larger width then the bottom portion of the first source/drain region.
Regarding claim 6, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 2, but does not teach wherein the first source/drain and the second source/drain are merged.  
Hsieh teaches a finfet device (see Figs. 1-13C of Hsieh with the epitaxial structure of the fins merged together, as described in [0018] and Figs. 9C-II).  The device includes a first fin and a second fin (two adjacent fins 325 in Fig. 13A of Hsieh); a first and second source/drain region (epitaxial S/D structure including 382, 380 and 355) disposed on the first and second fin, respectively, and contacting a first side of the gate structure (left side of gate 425 as shown in Fig. 13B); wherein the first source/drain contacts a bottom surface (bottom of spacer 360) and a sidewall of the second gate spacer (sidewall of spacer 360).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D regions of the device as disclosed by Hsieh in order to enhance device performance (strained enhance carrier mobility and reduce short channel effects, as described in [0001] of Hsieh).
As incorporated, the source/drain regions of adjacent fins are merged.  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Kim and Won, as applied to claim 2 above, and further in view of Alptekin et al. (US 2015/0079751 A1) (hereinafter referred to as Alptekin).
Regarding claim 7, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 2, but does not teach wherein a width of a lower portion of the first contact is different from a width of an upper portion of the first contact.  
Alptekin teaches a finfet device (see Figs. 13A-13D of Alptekin).  The device includes a first fin and a second fin (left and middle fins 3B in Fig. 13C-13D of Hsieh); a first and second source/drain region (epitaxial S/D structures 3S and 6S) disposed on the first and second fin, respectively, and contacting a first side of the gate structure (left side of gate 50-54 as shown in Fig. 13B); a first contact is disposed on the first S/D region (portion of contact via 9S in Fig. 13A-13D that is directly over the region 3S/6S of the first fin); and a second contact is disposed on the first S/D region (portion of contact via 9S in Fig. 13A-13D that is directly over the region 3S/6S of the second fin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the S/D structures of the fins as disclosed by Alptekin in order to have lower contact resistance and improved direct current performance (see [0002] of Alptekin). 
As incorporated, the width of the lower portion of the first contact, where the contact via 9S contacting the incline side surface of the epitaxial S/D structure, is smaller than the width of the portion of the first contact above it (see Fig. 13D of Alptekin).
Regarding claim 8, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 2, but does not teach wherein the first contact and the second contact are merged.  
Alptekin teaches a finfet device (see Figs. 13A-13D of Alptekin).  The device includes a first fin and a second fin (left and middle fins 3B in Fig. 13C-13D of Hsieh); a first and second source/drain region (epitaxial S/D structures 3S and 6S) disposed on the first and second fin, respectively, and contacting a first side of the gate structure (left side of gate 50-54 as shown in Fig. 13B); a first contact is disposed on the first S/D region (portion of contact via 9S in Fig. 13A-13D that is directly over the region 3S/6S of the first fin); and a second contact is disposed on the first S/D region (portion of contact via 9S in Fig. 13A-13D that is directly over the region 3S/6S of the second fin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the S/D structures of the fins as disclosed by Alptekin in order to have lower contact resistance and improved direct current performance (see [0002] of Alptekin). 
As incorporated, the first and second contacts are merged into one contact structure.
Regarding claim 9, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 2, but does not teach wherein a bottom surface of the first contact is uneven.  
Alptekin teaches a finfet device (see Figs. 13A-13D of Alptekin).  The device includes a first fin and a second fin (left and middle fins 3B in Fig. 13C-13D of Hsieh); a first and second source/drain region (epitaxial S/D structures 3S and 6S) disposed on left side of gate 50-54 as shown in Fig. 13B); a first contact is disposed on the first S/D region (portion of contact via 9S in Fig. 13A-13D that is directly over the region 3S/6S of the first fin); and a second contact is disposed on the first S/D region (portion of contact via 9S in Fig. 13A-13D that is directly over the region 3S/6S of the second fin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the S/D structures of the fins as disclosed by Alptekin in order to have lower contact resistance and improved direct current performance (see [0002] of Alptekin). 
As incorporated, the bottom surface of the first contact is a sloped surface, so it is uneven surface.

Claims 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Kim and Won.
Regarding claim 10, Kuo teaches a semiconductor device (device in Fig. 11A-E of Kuo) comprising: 
a substrate (210); 
a plurality of fins (212) disposed on the substrate, and including a first fin (left fin 212 in Fig. 11B) and a second fin (right fin 212 in Fig. 11B); 
a plurality of isolation layers (214 in Figs. 11A-B) disposed on the substrate, and including a first isolation layer (214 between the two fins as shown in Fig. 11A) disposed between the first fin and the second fin; 
230-232 in Fig. 11C-D) that is disposed on the plurality of fins and the plurality of isolation layers, the first gate structure including a gate insulation (230 in Fig. 11D) and a gate electrode (232), the gate insulation including a bottom portion (horizontal portion of 230 in Fig. 11D), a first side portion (left vertical portion of 230 in Fig. 11D) and a second side portion (right vertical portion of 230 in Fig. 11D), the gate electrode being disposed on the bottom portion of the gate insulation (as shown in Fig. 11D), on an inner sidewall (right sidewall of left vertical portion of 230 in Fig. 11D) of the first side portion of the gate insulation and on an inner sidewall (left sidewall of right vertical portion of 230 in Fig. 11D) of the second side portion of the gate insulation, the gate insulation covering a bottom surface and sidewalls of the gate electrode (see Fig. 11D); 
a first gate spacer (222 in Fig. 11D) contacting the first gate structure; 
a first source/drain (S/D region of the first fin as described in [0010] of Kuo) disposed on the first fin and contacting a first side (left side of gate structure as shown in Fig. 11C) of the first gate structure; 
a second source/drain (S/D region of the second fin as described in [0010] of Kuo) disposed on the second fin and contacting the first side of the first gate structure; 
a first contact (contact to the first S/D as described in [0031] of Kuo) disposed on the first source/drain; 
a second contact (contact to the second S/D as described in [0031] of Kuo) disposed on the second source/drain; and 
an insulating interlayer (226 in Fig. 11C-11E) disposed on the first gate structure, 
portion of gate electrode 232 directly on top of the fin 212 as shown in Fig. 11C) disposed on the first fin and a second portion (portion of gate electrode 232 shown in Fig. 11D) disposed on the isolation layer, 
a width of a lower part of the first portion of the first gate structure is substantially the same as a width of a middle part of the first portion of the first gate structure (as shown in Fig. 11C of Kuo, the gate 232 has constant width w3 above the fins 212), 
a width of a lower part (w4) of the second portion of the first gate structure is greater than a width (w5) of a middle part of the second portion of the first gate structure. 
But Kuo does not teach that the semiconductor device comprising: a plurality of gate structures including the first gate structure; a second gate spacer contacting the first gate spacer; wherein the first gate spacer is disposed between the first gate structure and the second gate spacer, the first gate spacer includes a first portion disposed on the first fin and a second portion disposed on the first isolation layer, and a bottom surface of the second portion of the first gate spacer is disposed higher than a bottom surface of the second portion of the first gate structure.  
Kim teaches a finFET device (see Fig. 20 of Kim) comprising a plurality of fins (F1, F11, F12… in Fig. 20) with a plurality of gate structures (147_1 to 147_3).
 Won teaches a semiconductor device (Fig. 10 of Won) with a first gate spacer (SP1) contacting the first gate structure and a second gate spacer (SP3) disposed on the plurality of fins and the plurality of isolation layers, and contacting the first gate see Fig. 10 of Won).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made a plurality of gate structure as according to Kim and the double spacers of the semiconductor device as according to Won in order to increase device density and to provide better protection for the device.
As incorporated, the two gate spacers of Won replaces the gate spacer 222 of Kuo.  Spacer SP1 is identified as the first gate spacer, and spacer SP3 is identified as the second gate spacer of the semiconductor device.  Moreover, the first gate spacer (SP1) includes a first portion (portion of SP1 on the fin that replaces the spacer 222 shown in Fig. 11C) disposed on the first fin and a second portion (portion of SP1 on the fin that replaces the portion of spacer 222 shown in Fig. 11D) disposed on the first isolation layer, and a bottom surface of the second portion of the first gate spacer is disposed higher than a bottom surface of the second portion of the first gate structure (as shown in Fig. 11 of Won, the bottom surface of the portion of SP1 over the isolation region 214 is higher than the bottom surface of the second portion of the gate 232).
Regarding claim 11, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 10, and also teaches wherein a width of a lower portion of the insulating interlayer is different from a width of an upper portion of the insulating interlayer (as shown in Figs. 11C-11E of Kuo, the gate structure including spacers is smaller at the top portion but wider at the base, so the width of the insulating layer 226 is larger at the top portion and smaller in the lower portion).  
Regarding claim 12, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 10, and also teaches wherein the insulating interlayer includes an oxide (see [0023] of Kuo).  
Regarding claim 14, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 10, and also teaches wherein an angle of a first part (top part of first side portion of 230 which is perpendicular to substrate 210) of an outer sidewall of the first side portion of the gate insulation with respect to an upper surface of the substrate (horizontal surface of substrate 210) is different from an angle of a second part (bulging out part of the first side portion of 230 which makes a smaller than 90° angle with substrate 210) of the outer sidewall of the first side portion of the gate insulation with respect to the upper surface of the substrate. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Kim and Won, as applied in claim 10 above, and further in view of Ching et al. (US 2015/0108544 A1) (hereinafter referred to as Ching).
Regarding claim 13, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 10, but does not teach the semiconductor device further comprising: a first fin spacer disposed on a sidewall of the first fin; and a second fin spacer disposed on a sidewall of the first fin spacer.  
Ching teaches a finFET device (Figs. 1-11 of Ching). The device comprises: a first fin spacer (oxide layer 30 in Fig. 5-6 of Ching) disposed on a sidewall of the fin; and a second fin spacer (42 in Fig. 6 of Ching) disposed on a sidewall of the first fin spacer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin spacers see discussion in [0028]-[0029] of Ching).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Kim and Won.
Regarding claim 15, Kuo teaches a semiconductor device (device in Fig. 11A-E of Kuo) comprising: 
a substrate (210); 
a plurality of fins (212) disposed on the substrate, and including a first fin (left fin 212 in Fig. 11B) and a second fin (right fin 212 in Fig. 11B); 
a plurality of isolation layers (214 in Figs. 11A-B) disposed on the substrate, and including a first isolation layer (214 between the two fins as shown in Fig. 11A) disposed between the first fin and the second fin; 
a first gate structure (230-232 in Fig. 11C-D) that is disposed on the plurality of fins and the plurality of isolation layers, the first gate structure including a gate insulation (230 in Fig. 11D) and a gate electrode (232), the gate insulation including a bottom portion (horizontal portion of 230 in Fig. 11D), a first side portion (left vertical portion of 230 in Fig. 11D) and a second side portion (right vertical portion of 230 in Fig. 11D), the gate electrode being disposed on the bottom portion of the gate insulation (as shown in Fig. 11D), on an inner sidewall (right sidewall of left vertical portion of 230 in Fig. 11D) of the first side portion of the gate insulation and on an inner sidewall (left sidewall of right vertical portion of 230 in Fig. 11D) of the second side portion of the gate insulation, see Fig. 11D); 
a first gate spacer (222 in Fig. 11D) contacting a sidewall of the first gate structure; 
a first source/drain (lower S/D region 224 of the left fin 212 in Fig. 11B to the bottom of fin 212 underneath it) disposed on the first fin and contacting a first side (lower side of first gate structure in Fig. 11B) of the first gate structure; 
a second source/drain (lower S/D region 224 of the left fin 212 in Fig. 11B to the bottom of fin 212 underneath it) disposed on the second fin (lower side of first gate structure in Fig. 11B) and contacting the first side of the first gate structure; 
a first contact (contact to the first S/D as described in [0031] of Kuo) disposed on the first source/drain; and 
a second contact (contact to the second S/D as described in [0031] of Kuo) disposed on the second source/drain, 
wherein the first gate structure includes a first portion (portion of gate electrode 232 directly on top of the fin 212 as shown in Fig. 11C) disposed on the first fin and a second portion (portion of gate electrode 232 shown in Fig. 11D) disposed on the first isolation layer, 
a width (w4, as shown in Fig. 11D) of a lower part of the second portion of the first gate structure is greater than a width (w5, as shown in Fig. 11D) of a middle part of the second portion of the first gate structure. 
But Kuo does not teach that a plurality of gate structures including the first gate structure, and the semiconductor device comprising: a bottom surface of the first gate 
Kim teaches a finFET device (see Fig. 20 of Kim) comprising a plurality of fins (F1, F11, F12… in Fig. 20) with a plurality of gate structures (147_1 to 147_3).
 Won teaches a semiconductor device (Fig. 10 of Won) with a first gate spacer (SP1) contacting the first gate structure and a second gate spacer (SP3) disposed on the plurality of fins and the plurality of isolation layers, and contacting the first gate spacer, wherein the first gate spacer is disposed between the first gate structure and the second gate spacer (see Fig. 10 of Won).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made a plurality of gate structure as according to Kim and the double spacers of the semiconductor device as according to Won in order to increase device density and to provide better protection for the device.
As incorporated, the two gate spacers of Won replaces the gate spacer 222 of Kuo.  Spacer SP1 is identified as the first gate spacer, and spacer SP3 is identified as the second gate spacer of the semiconductor device.  Moreover, a bottom surface of the second portion of the first gate spacer is disposed higher than a bottom surface of the second portion of the first gate structure (as shown in Fig. 11 of Won, the bottom surface of the portion of SP1 over the isolation region 214 is higher than the bottom surface of the second portion of the gate 232); and the middle portion of the first gate spacer is thicker than the upper portion of the first gate spacer (see Fig. 10 of Won); and the second portion of the gate electrode includes a rounded corner portion between a sidewall of the second portion of the gate electrode and a bottom surface of the second portion of the gate electrode (see Fig. 11 of Won).
Regarding claim 16, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 15, and also teaches wherein an angle of a first part (top part of first side portion of 230 which is perpendicular to substrate 210) of an outer sidewall of the first side portion of the gate insulation with respect to an upper surface of the substrate (horizontal surface of substrate 210) is different from an angle of a second part (bulging out part of the first side portion of 230 which makes a smaller than 90° angle with substrate 210) of the outer sidewall of the first side portion of the gate insulation with respect to the upper surface of the substrate.  
Regarding claim 17, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 15, and also teaches wherein a width of a lower part of the first portion of the first gate structure is substantially the same as a width of a middle part of the first portion of the first gate structure (as shown in Fig. 11C of Kuo, the gate 232 has constant width w3 above the fins 212).  
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Kim and Won, as applied to claim 15 above, and further in view of Hsieh.
Regarding claim 18, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 15, but does not teach that wherein a width of an upper 
Hsieh teaches a finfet device (see Figs. 1-13C of Hsieh with the epitaxial structure of the fins merged together, as described in [0018] and Figs. 9C-II).  The device includes a first fin and a second fin (two adjacent fins 325 in Fig. 13A of Hsieh); a first and second source/drain region (epitaxial S/D structure including 382, 380 and 355) disposed on the first and second fin, respectively, and contacting a first side of the gate structure (left side of gate 425 as shown in Fig. 13B); wherein the first source/drain contacts a bottom surface (bottom of spacer 360) and a sidewall of the second gate spacer (sidewall of spacer 360).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D regions of the device as disclosed by Hsieh in order to enhance device performance (strained enhance carrier mobility and reduce short channel effects, as described in [0001] of Hsieh).
As incorporated, the middle portion of the first source/drain region has larger width then the bottom portion of the first source/drain region.
Regarding claim 20, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 15, but does not teach wherein the first source/drain and the second source/drain are merged.
Hsieh teaches a finfet device (see Figs. 1-13C of Hsieh with the epitaxial structure of the fins merged together, as described in [0018] and Figs. 9C-II).  The device includes a first fin and a second fin (two adjacent fins 325 in Fig. 13A of Hsieh); a epitaxial S/D structure including 382, 380 and 355) disposed on the first and second fin, respectively, and contacting a first side of the gate structure (left side of gate 425 as shown in Fig. 13B); wherein the first source/drain contacts a bottom surface (bottom of spacer 360) and a sidewall of the second gate spacer (sidewall of spacer 360).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D regions of the device as disclosed by Hsieh in order to enhance device performance (strained enhance carrier mobility and reduce short channel effects, as described in [0001] of Hsieh).
As incorporated, the source/drain regions of adjacent fins are merged.  
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Kim and Won, as applied to claim 15 above, and further in view of Ching.
Regarding claim 19, Kuo-Kim-Won teaches all the limitations of the semiconductor device of claim 15, but does not teach the semiconductor device further comprising: a first fin spacer disposed on a sidewall of the first source/drain; and a second fin spacer disposed on a sidewall of the first fin spacer.  
Ching teaches a finFET device (Figs. 1-11 of Ching). The device comprises: a first fin spacer (oxide layer 30 in Fig. 5-6 of Ching) disposed on a sidewall of the fin; and a second fin spacer (42 in Fig. 6 of Ching) disposed on a sidewall of the first fin spacer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin spacers see discussion in [0028]-[0029] of Ching).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822